 In the Matter of JOSEPH E. SEAGRAM & SONS,INC., EMPLOYERandDEAR-BORNGUARDS UNION, LOCAL 17 OF THE INTERNATIONAL GUARDS UNIONOF AMERICA, PETITIONERCase No. 9-RC p99.Decided April 26,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1..The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of guards employed at the Employer'sLawrenceburg, Indiana, plant.The Employer takes the position thatthe proposed unit is inappropriate and that the only appropriate unitfor guards would be one consisting of guards employed at all theEmployer's plants.The Employer, an Indiana corporation, is engaged in the businessofmanufacturing distilled spirits for sale as beverages.Eitherdirectly or through subsidiary corporations, the Employer controlsproduction at 12 plants located in Indiana, Kentucky, Maryland, Ohio,and Pennsylvania.)Manufacturing at these plants by the Employeror one of its subsidiaries fluctuates with inventory requirements.At Louisville, Kentucky, the Employer maintains its "Central Pro-duction Offices," under the direction of a vice president in charge of'The plants are located as followsLawrenceburg,Indiana ;Louisville,Kentucky ;Relay, Maryland;Bedford, Ohio; Gwynnbrook,Maryland;Bristol,Pennsylvania;and sixsmaller plants at Fairfield,Midway, St. Francis, Athertonville, Cynthiana,and Lawrence-burg, all in Kentucky.83 N. L. R. B., No. 18.167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction for its entire organization.The Central ProductionOffices.include the purchasing department and such other departmentsas industrial relations, industrial education, labor relations, and safetydepartments.These departments determine organization-wide pol-icies.The execution of these policies is to some extent necessarilyeffected at the plant level.An applicant for a position as guard files, at one of the variousplants controlled by the Employer, a written application for work.He may be hired for work at the plant of his application or at anyother plant.Such employment is regarded as probationary until theapplication is forwarded to the Central Production Offices in Louis-ville for checking and review, and for approval by the bonding com-pany.2If the application is not rejected in Louisville, the employ-ment loses its probationary status, and the new worker becomes a full-fledged employee.During the first year of his employment, the new employee receiveswage increases at stated intervals, depending upon an efficiency ratinggiven by the local police chief in charge of guards. These periodicincrements can be withheld beyond the stated intervals at which theemployee should begin to receive them only upon the consent of thedirector of industrial relations at Louisville.All proposed salaryincreases beyond those scheduled for the first year must be centrallyapproved in Louisville.'Authority to discharge guards is exercised on the plant level in theevent of certain offenses, such as drunkenness or theft, but other offenses'necessitate a conference between officials at the Central ProductionOffices and officials at the particular plant involved to determine anappropriate course of action.The same salary schedule applies toall guards, with the exception of those employees at thesix smallKentucky plants, where the guards are paid on the basis of 80 percentof the wage rate paid at the other plants.Promotion of guards tosupervisory positions above the rank of sergeant is determined at theCentral Production Offices.All promotions may involve transfers ofguards from one plant to another.There is no history of collective bargaining involving any of theEmployer's plant guards.There does exist, however, an extensivehistory of collective bargaining covering most of the Employer's otheremployees.Over a period of 12 years, the Employer has executedcollective bargaining contracts with various labor organizations rep-resenting 11 classifications of employees.These contracts have not,established units of employees limited to a single plant; instead, the2A single bonding company covers all guards employed by the Employer throughout itsentire organization. JOSEPH E. SEAGRAM & SONS, INC.169contracts have grouped the many classifications of employees intomulti-plant units covering all of the Employer's plants.These con-tracts have, without exception, been negotiated for the Employer bythe director of labor relations at its Central Production Offices atLouisville; local plant officials have had nothing to do with negotia-tions.The record discloses that this well-entrenched pattern of multi-plant bargaining has stabilized labor relations throughout the Em-ployer's operations.The decisions of the Board establish the principle that the evolvingpattern of organization for a special classification of employees, such,for example, as the guards in this case, should generally follow thepattern of bargaining of other employees of the particular employerinvolved 3The application of this principleas a meansof furtheringindustrial harmony is especially important where, as here, the estab-lished pattern of bargaining has produced stability in employer-em-ployee relationships.Our dissenting colleagues appear to argue thatbecause the 1947 amendments of the Act impose restrictions uponthe Board in certifying representatives of guards, we should in effectaccord guards special treatment by refusing to apply long-establishedcriteria to the determination of the appropriate unit in guard cases.However, the Act states only that the Board may not include guardsin a unit with other employees, and that the Board may not certifycertain types of labor organizations as the collective bargaining repre-sentatives of guards.'These two specific changes in no way alter thestatus of guards as "employees" under the Act,5 nor do they requirethat units of guards be found appropriate upon other than the usualprinciples applicable to unit determinations involving other employees.We find no warrant in the statute, therefore, for refusingto measurethe proposed unit of guards by similar criterion used by the Board3Matter of Wheeling Steel Corporation,69 N. L. R. B. 208, 210;Matter of WesternElectric Company,Incorporated,68 N. L. R B.493, 497;Matter of Westinghouse ElectricCorporation,66 N. L. R. B. 1297, 1303;Matter ofCentral New York Power Corporation,64 N. L.R B. 461, 465;Matter of Chrysler Corporation,Chrysler Motor Division,58N. L R. B 239,241-242 ;Matter of Murray Corporation of America,45 NL.R. B. 854,856; andMatter of Lockheed Aircraft Corporation,53 N L R. B. 427, 430.Cf.Matterof Capital Motor Lines,68 N. L. R. B.139, 141 ;Matter of Chrysler Corporation,58 N L.R. B. 700, 702;Matter ofFederal Telephone and Radio Corporation,58 N. L.R. B. 473,475; andMatter of Paramount Pictures,et al.,77 N. L.R. B 438.4The applicable portion of Section 9(b) is as follows :"Provided,that the Board shallnot . . . (3)decide that any unit is appropriate for such purposes if it includes,togetherwith other employees,any individual employed as a guard to enforce against employeesand other persons rules to protect property of the employer or to protect the safety ofpersons on the employer'spremises;but no labor organization shall be certified as therepresentative of employees in a bargaining unit of guards if such organization admitsto membership,or is affiliated directly or indirectly with an organization which admitsto membership,employees other than guards."5This much the legislative history makes clear.For the most comprehensive state-ment on the intent of the amendments relative to guards, see 93 Cong.Rec. 6601(June 5,1947). 170DECISIONS OF NATIONAL LABOR ŠRELATIONS BOARDin the past in determining the appropriateness of proposed units forspecial classifications of employees, namely the over-all bargainingpattern established for other employees of the Employer herein.Accordingly, in view of the fact that the past collective bargaining ofthe Employer's other employees has been conducted successfully ona multi-plant basis; and as the Employer's plant operations are closelyintegrated by virtue of the comprehensive control exercised throughitsCentral Production Offices at Louisville, Kentucky, and as theguards at all plants work under virtually the same conditions ofemployment with those terms and conditions of employment, trans-fers, and promotions determined by the Central Production Offices, webelieve that the proposed unit of guards at the Lawrenceburg plantis too limited in scope to be appropriate for purposes of collectivebargaining.'We shall therefore dismiss the petition .8ORDERITISHEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.MEMBERSHOUSTONand GRAY, dissenting :In holding the requested unit of guards at the Employer's Law-renceburg, Indiana, plant to be inappropriate, our colleagues havebeen motivated by the fact that the unit does not follow the bargain-ing pattern established for other employees in multi-plant units cov-ering the Employer's 12 plants scattered from Maryland to Indiana.The Employer has 12 plants located in 5 States from Marylandto Kentucky.At each plant are employed a group of guards rang-ing from 4 to 29, the largest number of 29 being employed at the8 See footnote3, supra.Contrary to the suggestion in the dissenting opinion, MembersReynolds and Murdockdo notbelieve that the Board's rulings inMatterof Chrysler Corpo-ration,69 N. L. R. B.1424 and inMatter of The Wichita Eagle, et at,69 N L.R B. 1270,are inconsistent with our determination herein. In neither theChryslernor theWichitaEaglecase was there evidence that a controlling over-all pattern of collective bargaininghad.been established among other employee classifications of the respective employers.Instead,an examination of the cases involving theotheremployee classifications mentionedin theChryslerandWichita Eaglecases discloses the existence of a multiplicity of bargain-ing patterns among those classifications.(Matter of Chrysler Corporation,17N. L. R. B_737, and 42 N. L. R. B.1145-hourly paid production and maintenance employees.Matterof Chrysler Corporation,44 N L.R. B. 881,46 N. L.R. B. 411,48 N. L.R. B. 512, and 58N. L. R. B.700-plant-protection employees.Matter of The Wichita Eagle, at at,69N. L. R. B.,1270,footnote 4, and 67 N.L. R. B. 1427-mailing room employees,printers,and stereotypers )Chairman Herzog believesMatter of Chrysler Corporation,69 N. L.R. B 1424,distin-guishable from this case on the groundthat thehistory of organization therein was asingle-plant history which was only combined in one unit by agreement of the parties afterbargaining had been carried on on the basis of separate plants. In the present case theevidence shows that the bargaining has been on a multi-plant basis at all times.iSeeMatter of Chrysler Corporation,79 N. L.R. B. 462.8Cf.Matter of Lockheed Aircraft Corporation,supra. JOSEPH E. SEAGRAM & SONS, INC.171Lawrenceburg, Indiana, plant for which this petition has been filed.There is no interchange between the guards among the various plants.Wage increases during the first year depend upon an efficiency rat-ing given by the local chief of police in charge of the guards at thatplant.All grievances are handled on a local plant level, as is theauthority to discharge guards for certain specified offenses.Thereis no bargaining history covering guards.Section 9 (b) requires the Board to "decide in each case whether,in order to assure to employees the fullest freedom in exercising therights guaranteed by this Act, the unit appropriate for the purposesof collective bargaining shall be the employer unit, craft unit, plantunit, or subdivision thereof."Section 9 (b) (3) requires the exclu-sion of guards from units containing employees who are not guardsand prohibits the certification of units of guards for unions whichadmit to membership or are affiliated with unions which admit tomembership employees other than guards.We do not believe that the facts and circumstances in this casewarrant giving such controlling weight to the bargaining pattern 9established for rank-and-file employees as to deny to the guards atthe Lawrenceburg, Indiana, plant the opportunity to engage in col-lective bargaining should they win an election. In view of the de-liberate Congressional mandate to isolate guards from rank-and-fileemployees, it seems highly anomalous to us to hold, as does the ma-jority, that the collective bargaining opportunities of guards shouldbe determined by the pattern established by the very employees fromwhom they must be insulated.Nor do the cases cited by the majorityrequire such a result.In some of those cases the problem involvedwas the composition of the unit in a single plant as distinguishedfrom the scope of the unit over many plants; 10 in others there werepresent additional persuasive factors not present in this case, such asclose geographical location, substantial transfer of employees amongthe several plants, central hiring department, the final handling ofgrievances at one plant, or an established bargaining history on abroader basis covering thesame classificationssought by the peti-tioner."'In every case cited by the majority the plants involved were9 As new plants were acquired by the Employer,they were added by agreement of thecontracting parties to the multi-plant unit then in existence until it covered all 12 plantsowned by the Employer at the time of the hearing.10Matter of Wheeling Steel Corporation,69 N. L.R. B. 208 ;Matter of Western ElectricCompany, Incorporated,68 N. L. R. B. 493;Matter of Westinghouse Electric Corporation,66 N. L.R. B. 1297.11Matter of Central New York Power Corporation,64 N. L.R. B. 461,464-465(Centraldivision-wide unit of technical,clerical, and office employees was granted in view of the"integration in the operations of the Central Division" and a bargaining history on a divi-sion-wide basis,not only of units of production and maintenance employees,but also ofunits in other divisions covering thesame classificationssought to be represented by the 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated in the same city or within a relativelyclose areain the sameState.On the other hand, the Board has refused to follow the morerecent bargaining pattern of rank-and-file employees on a multi-plant basis in anotherChryslercase12where the petitioner itselfsought a single multi-plant unit of supervisors. In granting fourseparate plant units the Board was of the opinion that the multi-plant bargaining history was outweighed by other factors, such asthat "there is no interchange of supervisory employeesamong theplants.Although the plants are subject to over-all control, the plantsare some distance apart and each plant maintains a considerabledegree of autonomy under a plantmanager."The great geograph-ical spread between the plants located in five widely separated Stateswould seem to make the case before us much more compelling. IntheWichita Eagle13case,the Board again refused to follow thebroader bargaining history established on a multiple-employer basisfor other groups of employees. In finding appropriate a unit ofeditorial employees confined to a single employer, the Board statedthat the multiple-employer bargaining history did not cover "thespecific employees for whom representation was sought."This isthe exact situation in theinstant case.-,Despite the concern of Congress in enacting Section 9 (b) (3), itmay not be gainsaid that it is now more difficult for collective bargain-ing to be achieved by guards. In view of the declared policy in thestatute of "encouraging the practice and procedure of collective bar-gaining," the Board should not unnecessarily exercise its discretion soas-to make this achievement still more difficult. It would neither bepetitioner.The record also indicated that all the employees in the Central Division wereunder the supervision and direction of the division's chief executive officer and that therewas a substantial transfer of employees among all the districts in the division);Matter ofChrysler Corporation,Chrysler Motor Division,58 N. L. R B. 239(multi-plant unit inDetroit, Michigan);Matter of Chrysler Corporation,58 N. L.R. B. 700 (plants in Detroit,Michigan,area and small number of fire marshals at each plant,many having no morethan one, two, or three) ;Matter of The Murray Corporation of America,45 N. L. R. B.854 (two plants only 14 miles apart,the main plant at Detroit and the other at Ecorse,Michigan;grievances which cannot be settled by the manager of the Ecorse plant arereferred to the officials at the main plant ; transfers of employees between the plants ; innormal times most salaried employees for the Ecorse plant are hired at the main plant) ;Matter of LockheedAircraftCorporation,53 N. L. R. B. 427(plants in vicinity of Burbank,California;main plants only 1 mile apart;employees freely loaned and permanently trans-ferred by one company to the other;all employees hired through central hiring depart-ment) ;Matter of Capital Motor Lines,68 N. L. R. B.139 (interchange between the twogarages involved,one single general shop supervisor,both unions were in a position to rep-resent all employees involved);Matter of Federal Telephone and Radio Corporation,58N. L. R. B.472 (central hiring and personnel department,close functional integration, sub-stantial interchange of personnel) ;Matter of Paramount Pictures,Inc., et al., 77 N. L.R. B. 438(salesmen were recruited from clerical employees whose bargaining pattern wasfollowed,small number of salesmen in an office,transfers granted upon request, final ap-proval of discharge in all cases rested in home office).isMatter of Chrysler Corporation,69 N. L. R B 1424, 1433.isMatter of Marcellus M., Murdock,Sole Surviving Trustee of The Victoria Murdock-Estate, Doing Business as The Wichita Eagle,69 N. L. R. B.1270,1271-1272. JOSEPH E. SEAGRAM & SONS, INC.173unreasonable nor a true departure from precedent for our colleaguesto join us in holding that the other considerations and factors whichwe have pointed out (e. g., the unusually wide geographical separationof the plants over 5 States, the lack of interchange between guardsamong the various plants, and the handling on a plant level of griev-ances, wage increases during the first year, and discharge for certainoffenses)outweigh the failure of the requested unit to cover the guardsat all 12 plants from Maryland to Indiana so as to be coextensive withunits of rank-and-file employees.Under all the circumstances, asingle-plant unit of guards at Lawrenceburg, Indiana, is certainlyappropriate in this case "in order to assure to employees [guards] thefullest freedom in exercising the rights guaranteed by this Act."We would direct an election in the unit requested by the Petitioner.